FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                 INDEX NO. E2020001926
NYSCEF DOC. NO. 26Case 1:20-cv-01111-UNA Document 1-4 Filed 08/19/20 Page 1 of 5NYSCEF: 07/31/2020
                                                                     RECEIVED
                    MONROE           COUNTY       CLERK'S     OFFICE                             THIS        IS NOT A BILL.          THIS   IS YOUR    RECEIPT.



                                                                                      Receipt         # 2451452


                                                                                      Book            Page       CIVIL


   Return     To:                                                                     No. Pages:             5
   EDWARD           ARVIN        TREVVETT
                                                                                      '=rsent:               NOTICE       OF MOTION         OR CROSS     MOTION


                                                                                      Control         #:              202008020063

                                                                                      Index      #:                   E2020001926


                                                                                      Date:      08/02/2020


    Town      of Alma                                                                 Time:      6:11:08         PM




    The International           AsecianGñ     of Machinist   and Aerospace
    Workers     Local     1580




    Motion     Filing     Fee                                                $45.00


    Total    Fees Paid:                                                      $45.00
                                                                                      Employee:            CW




    State of New        York


    MONROE          COUNTY          CLERK'S      OFFICE
    WARNING          - THIS       SHEET     CONSTITUTES           THE   CLERKS
    ENDORSEMENT,    REQUIRED                    BY SECTION      317-a(5) &
    SECTION  319 OF THE REAL                   PROPERTY       LAW OF THE
    STATE      OF NEW YORK.               DO NOT DETACH           OR REMOVE.

                                      JAMIE    ROMEO

                               MONROE       COUNTY        CLERK




                                                                                  1 of 5
 202008020063                                                                                                                                                                Index#:E2020001926
                                                                                                                                                                           INDEX     NO. E2020001926
FILED:        MONROE COUNTY CLERK 07/31/2020 01:16 PM
NYSCEF DOC. NO. 26Case 1:20-cv-01111-UNA Document 1-4 Filed 08/19/20 Page 2 of 5NYSCEF: 07/31/2020
                                                                     RECEIVED




                          SUPREME              COURT
                          STATE            OF NEW            YORK                   COUNTY              OF MONROE




                      TOWN                 OF ALMA,
                                                                                                                                                    NOTICE                OF       MOTION
                                                                                                   Petitioner,
                                                                                                                                                      Index       No.:     E2020001926
                                       vs.


                      THE          INTERNATIONAL                           ASSOCIATION
                      OF MACHINISTS                             AND        AEROSPACE
                      WORKERS                      LOCAL           1580,


                                                                                                   Respondent.


                     STATE            OF NEW                YORK                )
                     COUNTY                  OF MONROE                          )    ss.:


                                    PLEASE               TAKE           NOTICE,               pursuant           to New         York        State      Judiciary           Law        §756        that;


                                                                                                       WARNING:
                                                                             YOUR                 FAILURE                  TO APPEAR
                                                                                IN         COURT             MAY              RESULT                   IN

                                                                                YOUR               IMMEDIATE                         ARREST
                                                                                AND               IMPRISONMENT                                  FOR
                                                                                     CONTEMPT                            OF      COURT.


                                    PLEASE              TAKE            FURTHER                   NOTICE            that      upon     the affidavit              of Edward           A.      Trevvett,          Esq.,


                     with      attached         exhibits,         a motion           made         pursuant         to CPLR           5104       and     Judiciary          Law        §§ 750(3),            753(1)


                     and     773      will     be made          at a Special           Term        of this       Court     before         the    Honorable               Ann      Marie        Taddeo,            JSC,


                                                                                                                                                                                                           19th
                     to be held            at the     Hall      of Justice          located        at 99 Exchange                Blvd.,         Rochester,          NY         14614        on the                 day


                     of     August,          2020,      at 2:30       o'clock          in the       fore/afternoon               of that        day,        or as soon           thereafter           as counsel


                     can      be      heard         granting        the      Town's           motion         for     an       Order       as     punishment                for      civil       and       criminal


                     contempt.               The     Town        requests           that    the    Court         Order     the     following:


                                      1.             Holding,       pursuant           to CPLR             5104     and       Judiciary          Law        §§ 750(3),            753(1)        and       773,     that


                     Brian         Trask,          Daniel       Ford,       Respondent                International              Association                 of   Machinists                and       Aerospace




  HARRIS BEACH   e
  ATTORNEYS
         ATLAW


                                                                                              2 of 5
 202008020063                                                                                                                                                                                               Index NO.
                                                                                                                                                                                                          INDEX   #: E2020001926
                                                                                                                                                                                                                        E2020001926
FILED:        MONROE COUNTY CLERK 07/31/2020 01:16 PM
NYSCEF DOC. NO. 26Case 1:20-cv-01111-UNA Document 1-4 Filed 08/19/20 Page 3 of 5NYSCEF: 07/31/2020
                                                                     RECEIVED




                       Workers            Local          1580,        and       Sheriff           Ricky          Whitney                 are in civil             and/or          criminal              contempt              of this          Court's


                       Decision           and      Order             in this         case     dated         June             30,      2020;


                                     2.                 Directing              Brian          Trask         to    comply                 with       the        Award              of    Arbitrator              Jeffrey             Selchick             as


                       confirmed             by     this       Court           by    Decision              and         Order             dated      June          30,     2020,           and          to cease         and          desist        from



                       performing                any     work          for     or on behalf                of the            Town            of Alma,            coming                onto      Town          property                  to perform



                       work,      and        using         or operating                 any        Town           vehicle                or machinery;


                                     3.       Directing                Daniel           Ford          to      comply                 with        the      Award              of        Arbitrator              Jeffrey              Selchick             as


                       confirmed             by     this       Court           by    Decision              and         Order             dated      June          30,     2020,           and          to cease         and          desist        from



                       permitting            Brian         Trask             to perform             any       work            for      him       at the         Town          of Alma                  Highway               Department                  or


                       elsewhere             or and            use     or operate              any         Town          vehicle              or machinery;


                                     4.     Directing                the     Respondent                 International                     Association                 of Machinists                      and    Aerospace                  Workers


                       Local        1580         (the      union           representing                 Brian          Trask)             to take         whatever                 steps         are      necessary                to forthwith



                       comply         with         the      Award              of Arbitrator                Jeffrey                Selchick             as confirmed                    by      this     Court          by        Decision          and


                       Order        dated         June         30,    2020;          and


                                     5.     Directing                Sheriff         Ricky         Whitney               to remove                  and         arrest       Brian           Trask        any    time             that     he comes


                       onto     Town             property              to     perform             any         work,            performs                 any       work            for      or     on      behalf             of     the      Town's



                       Highway             Department                      or operates             any        Town             machinery                  or vehicles;                   and


                                     6. Awarding                     the      Town          the     following                  damages:


                                            a.    An injunction                      permanently                  prohibiting                    Brian          Trask         from            coming           onto      Town              property
                                            to    perform               any         work,         performing                       any       work         for      or    on        behalf           of    the      Town's                  Highway
                                            Department                      or operating                any      Town                machinery                 or vehicles;


                                            b.     Indemnification                          to the         Town              for     any      and        all     wage         damages                  owed        to    Brian             Trask         on
                                            and        after     July         1, 2020         jointly            and     severally               against             Brian         Trask,           Daniel         Ford,            Respondent
                                            Local          1580,           Sheriff          Whitney              (both             personally             and        in his        role       as Allegany               County              Sheriff),
                                            and         Allegany              County;


                                            c. Indemnification                         to the         Town             for     any        and     all     liability          for        damages            of any            kind         caused         by
                                            Brian          Trask             while          working              for         Mr.         Ford       on         and       after          January            25,      2019             jointly         and

                                            severally                against          Brian        Trask,          Daniel                Ford,         and       Respondent                     Local          1580;

  HARRIS BEACHe                                                                                                                          2
  ATTORNEYS
         ATLAW


                  II                                                                                       3 of 5
 202008020063                                                                                                                                                                Index NO.
                                                                                                                                                                           INDEX    #: E2020001926
                                                                                                                                                                                         E2020001926
FILED:        MONROE COUNTY CLERK 07/31/2020 01:16 PM
NYSCEF DOC. NO. 26Case 1:20-cv-01111-UNA Document 1-4 Filed 08/19/20 Page 4 of 5NYSCEF: 07/31/2020
                                                                     RECEIVED




                                 d.     A     fine      in    the      maximum               amount         permitted             by    law     against          Brian       Trask,          Daniel      Ford,
                                 Respondent                  Local           1580,      Sheriff        Whitney            (both        personally              and    in    his      role     as Allegany

                                 County            Sheriff),           and      Allegany            County;

                                                                       attorneys'
                                 e. An         award           of                            fees     and     costs        related        to    this       motion          jointly          and   severally
                                 against             Brian          Trask,          Daniel          Ford,     Respondent                 Local          1580,        Sheriff           Whitney           (both

                                 personally              and        in his      role    as Allegany             County             Sheriff),         and       Allegany           County.


                           Pursuant            to CPLR               2214(b),          answering            affidavits,            if any,      are required               to be served           upon        the


                 undersigned           at least        seven           (7)    days     before         the   return        date      of this         motion.




                 DATED:          July        31,     2020

                                 Pittsford,            New           York

                                                                                                                          Respectfully               submitted,


                                                                                                                          s/Edward             A.    Trevvett


                                                                                                                          Edward          A.     Trevvett,           Esq.
                                                                                                                          Harris        Beach          PLLC
                                                                                                                          99     Garnsey            Road

                                                                                                                          Pittsford,           New      York         14534

                                                                                                                          (585)        418-8643


                 TO:       BRIAN              TRASK
                           1873         County          Rd        18

                           Wellsville,               NY        14895


                           INTERNATIONAL                                 ASSOCIATION                        OF MACHINISTS                            AND         AEROSPACE
                           WORKERS                     LOCAL                 1580                                                                          .
                           District          Lodge           65
                           138        Main         Street

                           Dansville,              NY        14437


                           MICHAEL                     HARREN,                 ESQ.
                           Trevett           Cristo,         P.C.
                           2 State           Street,         Suite       1000

                           Rochester,                NY       14614


                           KEV1N              CONNELL,                       ESQ.
                           Trevett           Cristo,         P.C.
                           2 State           Street,         Suite       1000

                           Rochester,                NY       14614




 HARRIS BEACHª                                                                                                  3
 ATTORNEYS
        ATLAW



                                                                                             4 of 5
 202000020003                                                                                             INDEX   #: E2020001926
                                                                                                            Index NO.   E2020001926
FILED:        MONROE COUNTY CLERK 07/31/2020 01:16 PM
NYSCEF DOC. NO. 26Case 1:20-cv-01111-UNA Document 1-4 Filed 08/19/20 Page 5 of 5NYSCEF: 07/31/2020
                                                                     RECEIVED




                       DANIEL             FORD
                       5827       Allen      Street

                       Allentown,            NY       14707


                       SETH           PULLEN,              ESQ.

                       Richardson,              Pullen        &     Buck,       P.C.
                       43     Court       Street,      Suite        930

                       Buffalo,         New         York       14202


                       SHERIFF             RICKY             WHITNEY

                       Allegany           County           Sheriff's         Department
                       4884       State     Route          19S

                       Belmont,           New        York         14813-9506              .                    -


                       CARISSA              M.      KNAPP,             COUNTY             ADMINISTRATOR

                       Allegany           County           Office         Building
                       7 Court         Street

                       Belmont,           NY        14813




  HARRIS   BEACH   e                                                                           4


                                                                                5 of 5
